Citation Nr: 1219001	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for genital herpes.  

2.  Entitlement to an initial compensable evaluation for eczema.  

3.  Entitlement to an initial compensable evaluation for bursitis of the right shoulder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to August 2003.  

Procedural History

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO which, in part, granted service connection for the disabilities at issue on appeal and assigned a noncompensable evaluation for each disability; effective from February 9, 2005, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The Veteran disagreed, in part, with the evaluations assigned giving rise to this appeal.  

In September 2009, the Board, in part, denied a compensable evaluation for right shoulder bursitis, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2010 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the right shoulder disability, and remanded the matter for compliance with the terms of the JMR.  

In the September 2009 decision, the Board also remanded the claims for compensable evaluations for genital herpes and eczema for additional development.  These claims were remanded again in February 2010.  With respect to genital herpes, all requested development has been completed and the issue is ready for appellate review.  However, as discussed in the remand portion of this decision, additional development of the claim for a compensable rating for eczema is required.  


Employability

In adjudicating the current appeal, the Board has also not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the Veteran claims she is unable to work due to a service connected disability).  Although the Veteran has indicated that her service-connected genital herpes are more severe than currently contemplated by the assigned disability rating, she has not indicated that she is unemployed, nor has any physician indicated that she is unemployable solely due to her service-connected disability currently on appeal.  In fact, the Veteran has indicated that she currently maintains full-time employment.  As such, the Board does not find the application of Rice in this case to be appropriate. 

Remanded Issues

The issues of entitlement to increased initial disability ratings for eczema and bursitis of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on her part is required.


FINDINGS OF FACT

1.  The evidence of record demonstrates flare-ups of genital herpes requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

2.  The evidence of record does not demonstrate that the Veteran's genital herpes are manifested by constant exudation or itching, extensive lesions, marked disfigurement, disability affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or the requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more (but not constantly) during the past 12-month period.

3.  The evidence of record does not demonstrate that the Veteran's service-connected genital herpes are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, for genital herpes have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7820, 7800 -7806 (2011).  

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2005 fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim. 

The September 2007 statement of the case provided notice of the manner in which VA assigns initial ratings and effective dates.  Although notice was not provided to the Veteran prior to initial adjudication of her claim, this was not prejudicial to her, since she was subsequently provided adequate notice, she was provided ample time to respond with additional argument and evidence, and the claim was readjudicated in supplemental statements of the case in April 2008, March 2009, and October 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board is aware of the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA Office of General Counsel, because this matter concerns an appeal from an initial rating decision VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.  Regardless of the above, the Veteran was provided with Vazquez-Flores compliant notice in May 2008.
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her appellate claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board has also reviewed the Veteran's electronic Virtual VA file.  No additional relevant evidence has been associated with the Veteran's electronic file.  The Veteran has not indicated that she is in receipt of Social Security Administration disability benefits, and further, she has indicated that she is employed on a full-time basis.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in March 2007 and October 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The March 2007 and October 2010 VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its September 2009 and February 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested and obtained any outstanding treatment records associated with the Veteran's genital herpes and scheduled her for a medical examination, which she attended.  The AMC later issued a supplemental statement of the case in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.


II.  The Merits of the Claim

The Veteran contends that her service-connected genital herpes are more severe than currently contemplated by her noncompensable disability rating.  The Board concurs.

Governing Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011). 

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Nevertheless, where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran timely appealed the disability rating initially assigned for her service-connected genital herpes.  As such, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for time that has elapsed since filing her claim.  A disability may be more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Where the particular disability for which a veteran is service connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  See 38 C.F.R. §§ 4.20 , 4.27 (2011).

In the instant case, the Veteran's genital herpes is rated under Diagnostic Code (DC) 7820, which directs evaluations to be assigned under the rating schedule for the skin (7800-7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7820.  

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed her claim in February 2005, prior to the amendment to the rating criteria, and she has not requested a review under the new criteria.  As such, her pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.  

Diagnostic Code 7800 pertains to disfiguring scars of the head, face, or neck.

Diagnostic Code 7801 pertains to scars other than on the head, face, or neck that are deep or that cause limited motion.  A 10 percent evaluation is assigned for an area or areas exceeding 6 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches; a 30 percent evaluation is assigned for an area or areas exceeding 72 square inches; and a 40 percent evaluation is assigned for an area or areas exceeding 144 square inches.  
Diagnostic Code 7802 provides for a 10 percent evaluation for scars, other than the head, face, or neck that are superficial, do not cause limited motion and have an area or areas of 144 square inches or greater.  

Diagnostic Code 7803 provides for a 10 percent evaluation for unstable, superficial scars.  

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is superficial and painful.  

Diagnostic Code 7805 provides that scars be evaluated on the basis of any related limitation of function of the body part that they affect.  

Diagnostic Code 7806 pertains to dermatitis or eczema.  A noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  




	(CONTINUED ON NEXT PAGE)
Schedular Evaluation

In this case, the Veteran testified that she has outbreaks of genital herpes several times per year, manifested primarily by painful lesions, which sometimes resolve spontaneously, but in any event, always respond well to medication.  

The evidence of record includes numerous VA and private outpatient treatment notes showing treatment for various maladies from 2003 to the present, and VA genitourinary and gynecological examinations conducted in March 2007 and October 2010.  As to the outpatient notes, there are no private gynecology treatment records or any reported findings pertaining to the Veteran's genital herpes.  The VA treatment notes include several annual gynecological check-up reports, none of which showed any findings or abnormalities for any signs or symptoms of genital herpes.  That is, the Veteran was not shown to have any signs or symptoms of active herpes on any of the annual examination reports.  

Review of the applicable diagnostic codes reveals that Diagnostic Code 7800, pertaining to scars of the head, face or neck, is not for application.  At no time has the evidence of record or the Veteran herself indicated that her genital herpes were manifested by deep scars or that cause limited motion or limitation of function of the affected body part.  Further, there is no indication that the Veteran's genital herpes residuals have been superficial and affected an area or areas of 144 square inches or greater, or that any scarring has been unstable.  Thus, Diagnostic Codes 7801, 7802, 7803 and 7805 are not for application.

Review of the Veteran's VA examination in March 2007 indicated a normal pelvic examination and healing herpes lesion in the suprapubic area was noted, which was scabbing and measured at three millimeters in length.  See VA Examination Report, March 30, 2007.  The Veteran participated in a VA skin examination in August 2010.  At that time, the Veteran reported being treated with intermittent oral medication for her genital herpes breakouts, but she could not remember the name of the medication or the dosage regimen.  The VA examiner noted that the percentage of the exposed areas affected for genital herpes was zero percent.  Scarring and/or disfigurement were not present.  Ulceration, exfoliation and crusting were not present.  See VA Examination Report, August 18, 2010.

The Veteran was afforded a third VA skin examination in October 2010.  At that time, she reported frequent recurrence of herpes for the prior two years.  The Veteran reported that she had experienced recurrence at least every two to three months for the prior two years, lasting approximately 10 days per cycle.  She indicated that she was treated with Acyclovir for this condition.  Her last recurrence was approximately two weeks prior to the examination.  The Veteran stated that her condition did not affect her activities of daily living, recreation activities, or employment.  The Veteran reported that she usually experienced sharp pain around the lesions during the recurrence.  See VA Examination Report, October 26, 2011.

Diagnostic Code 7806 allows for a 10 percent disability evaluation when at least five percent of the exposed area is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  As indicated above, the Veteran's genital herpes do not affect at least five percent of the affected area, nor has she taken (that she has reported) corticosteroids or other immunosuppressive drugs for a total of less than six weeks during the past 12 months.  As such, Diagnostic Code 7806 is not for application.

The Board finds that Diagnostic Code 7804, providing a 10 percent evaluation for a scar that is superficial and painful, is the most appropriate in the Veteran's case.  The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the Board notes that the Veteran is competent to report her symptoms.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson).  

Based on the evidence of record, the Board finds that the Veteran's description of painful lesions during outbreaks of her genital herpes that occur several times a year more closely approximates the criteria for a 10 percent evaluation, and no higher, for a superficial and painful scar under Diagnostic Code 7804.  38 C.F.R. §§ 4.7, 4.21.  As there is nothing in the record to question the reliability of the Veteran's reported history of symptoms associated with her genital herpes, the Board finds that she is a credible to report the symptoms associated with her genital herpes.

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as described in detail above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Overall, a 10 percent disability evaluation for genital herpes is warranted for the entire appeal period.  To that extent, the appeal is granted.  This claim must be denied, however, to the extent that an evaluation in excess of 10 percent is sought, as the criteria for that benefit have not been met for any period of the claim.  See 38 C.F.R. § 4.3, 4.7 (2011).


Extraschedular Evaluation

Additionally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  Further, in this case, the record does not reflect frequent periods of hospitalization because of the service-connected genital herpes, nor interference with employment to a degree greater than that contemplated by the regular schedular standards.  The Veteran does not claim, nor does evidence of record show any periods of hospitalization for her genital herpes, nor has she submitted any credible evidence showing that her disability has markedly interfered with her employment status.  Thus, the evidence of records does not reflect any factor which takes the Veteran outside of the norm, or which presents an exceptional case where her currently assigned disability rating is found to be inadequate.  

Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  




	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation of 10 percent for genital herpes, but no higher, is granted for the entire period of time covered by the appeal, subject to the law and regulations governing payment of monetary benefits.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining claims of entitlement to increased initial disability ratings for eczema and right shoulder bursitis.

Right Shoulder Bursitis

As a result of the Court's December 2010 Order, the Board has been directed to undertake appropriate action consistent the JMR and to readjudicate the Veteran's appeal.  

In the JMR, it was argued that the Veteran had asserted that her service-connected right shoulder disability had worsened since her last VA examination in January 2009, and that the Board failed to address her contentions or discuss whether another VA examination was necessary.  Specifically, in a letter dated in April 2009, the Veteran reported severe pain, difficulty performing all aspects of daily living and fatigue on prolonged use of the right shoulder.  Despite the Veteran's reported increased symptomatology, however, the Board concluded in September 2009 that there was no objective evidence of any material change in the severity of her disability since she was last examined by VA.  Because the Board failed to address the Veteran's reported worsening symptoms or discuss whether another examination was necessary, the Parties agreed that the Board's analysis of the case was inadequate and should be vacated.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that a remand for an examination to determine the current severity of the Veteran's right shoulder disability is necessary prior to further appellate review.  

At this point, the Board notes that in her April 2009 letter, the Veteran reported that a private magnetic resonance imaging study, which revealed disc disease of the cervical spine.  Although the Veteran did not claim or otherwise suggest that her neck problems were related to service, she did report additional neurological symptoms radiating from her neck into the right upper extremity.  Therefore, on remand, the examiner must disassociate any symptomatology related to the cervical spine from the service-connected right shoulder bursitis.  

Eczema

Concerning the Veteran's skin disorder, the Board notes that while she was examined by VA in August 2010, the examiner did not provide any information or findings pertaining to the Veteran's scalp.  In the September 2009 Board remand, the examiner was asked, specifically, to identify all areas affected by the Veteran's skin disorder, and to provide a detailed description, including measurements of each affected area.  Given the examiner's failure to provide any findings for the Veteran's scalp, the Board is unable to determine the current level of disability based on the evidence of record.  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  


Further, a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the remand instructions pertaining to the Veteran's skin disorder were not complied with, the Board is required to remand the appeal for another VA examination.  Id; see also 38 C.F.R. § 19.9 (2010).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for her skin disorder and any right shoulder problems since September 2010.  After securing the necessary release, the RO should attempt to obtain copies of all medical records from any identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

2.  The Veteran should be scheduled for a VA examination to determine the extent and current severity of her right shoulder bursitis.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in their reports.  The examiner should respond to the following:  

a)  Note any limitation of motion in the right shoulder.  The examiner should disassociate any symptomatology related to the Veteran's cervical spine disability from her bursitis of the right shoulder.  

b)  Indicate whether the right shoulder exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  

3.  The Veteran should also be afforded a VA dermatology examination to determine the extent and severity of her service-connected skin disorder, to include eczema, dermatitis and psoriasis.  The claims file and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  


a)  Identify all affected areas, including the Veteran's hands and scalp, provide a detailed description of any residual scarring, and indicate whether the predominant disability is residual scarring or active skin disease.  

b)  Indicate whether such symptoms as exudation or itching are constant, whether there are extensive lesions or marked disfigurement, and whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 months; the duration of any systemic therapy should be indicated.  

c)  Indicate the percentage of the exposed areas affected; the percentage of the entire body affected, and the percentage of each body part affected, i.e., each extremity and posterior and anterior trunk areas (separately).  (The description should include both percentage of total body surface and square inches or square centimeters of the skin affected).  

d)  With respect to the Veteran's scalp, the examiner should indicate whether any of the following eight characteristics of disfigurement, are present:  

1)  Scar 5 or more inches (13 centimeters) in 
     length; 
2)  Scar at least one-quarter inch wide (0.6 cm) at 
     its widest part; 
3)  Scar surface or contour elevated or depressed 
     on palpation; 
4)  Scar adherent to underlying tissue; 
5)  Skin hypo- or hyper- pigmented in an area 
     exceeding 6 square inches (39 square cm);  
6)  Skin texture abnormal (irregular, atrophic, 
     shiny, scaly, etc.) in an area exceeding 6 
     square inches (39 square cm); 
7)  Underlying soft tissue missing in an area 
     exceeding six square inches (39 square cm); 
8)  Skin indurated and inflexible in an area 
     exceeding 6 square inches (39 square cm).  

The examiner should be advised that all manifestations must be addressed so that the Board may rate the Veteran's disabilities in accordance with the specified criteria.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiners have responded to all of the questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


